Citation Nr: 0526073	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested 
by numbness of the arms.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1990. 

This matter is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating action 
by the Nashville, Tennessee, Regional Office (RO). 

In February 2004, the Board remanded the issue on appeal for 
additional development.  Following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
June 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Numbness of the arms was not shown to be present in 
service or until many years after the veteran's separation 
from service.  

3.  The record does not contain competent medical evidence 
that the veteran's currently diagnosed paresthesia in both 
upper extremities is related to his military service or his 
service-connected left shoulder tendonitis.  


CONCLUSION OF LAW

Paresthesia of both upper extremities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
April 2002 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in February 2004.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in April 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

II.  Factual background.  The record indicates that the 
veteran served on active duty from October 1975 to December 
1990.  His service medical records were negative for any 
complaints, findings or diagnosis of a disability manifested 
by numbness of the arms.  

The veteran filed a claim for service connection for 
bilateral numbness of the arms (VA Form 21-526) in May 2000.  
In conjunction with his claim, the veteran underwent a VA 
examination in December 2000, at which time he complained of 
pain that "goes down into his left arm."  He was noted to 
have good strength in his arm.  No pertinent diagnosis of 
numbness was rendered.  Subsequent VA treatment reports, 
dated from May 2000 to November 2000, reflect ongoing 
treatment for complaints of pain in the left shoulder.  The 
pertinent diagnosis was left shoulder arthralgia with 
radicular symptoms.  

A rating action of April 2001 denied service connection for 
bilateral numbness of the arms, based on a finding that there 
was no evidence of bilateral numbness in the arms in service 
or on the last examination (i.e., no medical evidence of 
current disability).  

VA progress notes dated from October 2000 to February 2003 
reflect ongoing treatment for complaints of pain in the left 
shoulder.  These records do not reflect any complaints or 
findings of bilateral numbness in the arms.  A VA 
compensation examination report, dated in June 2003, reflects 
evaluation of a right knee disorder, a left shoulder 
disorder, and a lumbar spine disorder.  At the time of the 
examination, the veteran complained of pain and weakness in 
the left arm; he also reported numbness that radiates down 
the left arm.  He denied any numbness or tingling in his 
right arm.  No pertinent diagnosis of numbness in the arms 
was reported.  

By a rating action in November 2003, the RO granted service 
connection for left shoulder tendonitis, effective March 14, 
2002.  

The veteran was afforded a VA compensation examination in 
April 2005, at which time he indicated that he had been 
experiencing tingling and numbness in both upper extremities 
ever since he injured his left shoulder in service.  He 
reported paresthesia involving the entire upper extremity, 
bilaterally; he noted that the symptoms were worse in the 
left arm.  He denied neck pain or radicular pain in both 
upper extremities.  He denied paresthesia in the feet or 
legs.  Following a physical examination, the veteran was 
given a diagnosis of paresthesia of both upper extremities of 
undetermined etiology.  The examiner stated that the right 
upper extremity paresthesia was unlikely due to status post 
left shoulder injury; he also noted that the left upper 
extremity symptoms did not indicate entrapment neuropathy or 
brachial plexus lesion; a nerve conduction study was 
recommended.  In an addendum to the above examination, dated 
April 29, 2005, following EMG/NCV of both extremities, the 
reported diagnostic impression was paresthesia in both upper 
extremities likely due to carpal tunnel syndrome.  

III.  Legal analysis.  Pertinent regulations provide that 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2004).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The Board has reviewed the evidence of record and finds that 
service connection for bilateral numbness of the arms is not 
warranted.  The medical evidence shows that the veteran is 
currently diagnosed with paresthesia in both upper 
extremities (numbness in both arms), but there is no 
competent evidence showing that a relevant in-service disease 
or injury occurred or medical evidence of a nexus between the 
currently diagnosed disability and an in-service disease or 
injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

There is no documentation of numbness in both arms until more 
than 10 years following his separation from service; the 
first complaint of pain and weakness in the left arm was 
noted during a VA examination in December 2000.  

Although the veteran has attributed the numbness in his upper 
extremities to the service-connected left shoulder 
tendonitis, his statements are not probative of a nexus to 
service because the veteran is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In fact, the Board 
observes that there is no medical evidence of record relating 
the veteran's bilateral numbness of the arms to his active 
service, any incident therein, or his service-connected left 
shoulder tendonitis.  

Significantly, following the April 2005 VA neurological 
examination, the examiner concluded that the veteran had 
paresthesia of both upper extremities of undetermined 
etiology.  The examiner noted that the right upper 
paresthesia was unlikely due to status post left shoulder 
injury.  And, following EMG/NCV study, it was determined that 
the paresthesia in both upper extremities was likely due to 
carpal tunnel syndrome, which has not been determined to be 
related to service.  Because the probative evidence of record 
shows that the numbness in both upper extremities is not 
related to an in-service disease or injury service, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
disability manifested by numbness in both arms.  

Given that the competent medical opinions are to the effect 
that the current numbness in both arms is not related to 
service, including the service-connected left shoulder 
tendonitis, the Board finds that the preponderance of the 
evidence is against the claim and it must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a disability manifested by numbness in 
both arms is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


